Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 26, 2017

                                      No. 04-17-00692-CV

                              COMAL AG OPERATIONS, LLC,
                                      Appellants

                                                 v.

            Justin KELLEY, Emily Kelley, Valmark Chevrolet, Federated Insurance,
                                        Appellees

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-0910-CV-A
                              Jessica Crawford, Judge Presiding


                                         ORDER
        In this accelerated appeal, the reporter’s record was due on October 30, 2017. See TEX.
R. APP. P. 35.1(a). On October 24, 2017, court reporter Lori Schmid filed a notification of late
reporter’s record. It stated Appellant has not requested or paid for the record and is not entitled
to a free reporter’s record on appeal.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within TWENTY DAYS after the clerk’s record is filed, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than TEN DAYS from the date Appellant files written proof showing compliance with this order.
See id. R. 35.3(c) (limiting an extension of time to file the record in an accelerated appeal to ten
days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court